DETAILED ACTION
This office action is a response to the amendment and arguments filed on October 28, 2022.
Claims 1-32 are pending.
Claims 1-4, 9-14, 19-23, 25-28, 30 and 32 are rejected.
Claims 5-8, 15-18, 24, 29 and 31 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-14, 19-23, 25-28, 30 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11-14, 21-23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. U.S. Patent Application Publication 2022/0124806, hereinafter Hu, in view of Wu et al. U.S. Patent Application Publication 2022/0150922, hereinafter Wu.

Regarding Claim 1, Hu discloses a transmitting node for wireless communication, comprising: a memory; and one or more processors, coupled to the memory (Abstract; Figure 1-6 and 14; Paragraph [0203-0227]), configured to cause the transmitting node to: 
perform a directional listen-before-talk (LBT) using a sensing beam (Figures 2-4; Paragraph [0042-0075]  BS 22 performs directional long LBT in each of the combinations (Bi, Ti) for downlink transmission to a specific UE 21. Bi is one of the sub-bands from (B1, B2, B3, . . . Bn), and Ti is one of the narrow beams from (T1, T2, T3, . . . Tn));
start a channel occupancy time (COT) after the directional LBT based at least in part on one of a time stamp  or a COT claiming signal (Figure 2-5 Acquired COT following directional LBT; Paragraph [0041-0048 and 0075-0095] LBT may be used to initiate a COT by a UE, a gNB, or another network device, using LBT schemes. For example, Cat 2 LBT (e.g., one-shot LBT or short LBT) may be a channel-access procedure in which a network device initiates a transmission after sensing a channel (e.g., performing a clear channel assessment (CCA)) to be idle for a predetermined duration (e.g., 25 microseconds); In response to receiving the uplink grant for BSR, UE 41 acquires a COT duration for the narrow beam and sub-band selected by gNB 42. Uplink and downlink transmissions within the COT may be based on short LBT (e.g., Cat 2 LBT) or no LBT. COT information can be conveyed from UE 41 to gNB 42 as part of BSR or as dedicated UCI information. If UE 41 does not receive any uplink grant for BSR, UE 41 may perform initiate a back-off timer according to a long LBT procedure. The DCI format for the uplink grant (e.g., DCI 0_1 as of Rel-16 NR unlicensed) may optionally need to be modified to add the COT information. If the directional LBT in step 602 is successful, gNB 62 sends a CTS in DCI for UE 61 to acquire a COT duration.)
and perform, to a receiving node, one or more transmissions during the COT using one or more transmit beams that are included in the sensing beam (Figure 2-5 DL Data or UL Data from transmitting node following successfully acquiring a COT during a directional LBT procedure; Paragraph [0012] The gNB includes a memory and a processor configured to perform directional LBT to identify a set of narrow beam and sub-band combinations available for transmission; transmit, to a UE, DCI in a PDCCH over the identified set of narrow beam and sub-band combinations; receive, from the UE, an interference measurement for at least one narrow beam and sub-band combination included in the set of narrow beam and sub-band combinations; select a final narrow beam and sub-band combination included in the set of narrow beam and sub-band combinations based on the interference measurement; and acquire a COT duration for data transmission for the selected final narrow beam and sub-band combination; Paragraph [0071] In response to a successful short LBT procedure in step 304, BS 32 sends DCI and downlink data to the UE 31 over the frequency and time resources in the selected sub-band and narrow beam)
Hu discloses the directional listen-before-talk using a sensing beam and starting a channel occupancy time but may not explicitly disclose wherein the COT claiming signal indicates that a channel, associated with the COT, is shareable.
However, Wu more specifically teaches wherein the COT claiming signal indicates that a channel, associated with the COT, is shareable (Figure 1, 2, 5 and 16; Paragraph [00005-0008] The user device receives a signal from the base station indicating that the base station has established a COT. Shortly thereafter, the user device begins monitoring the PDCCH at a relatively low rate. While this approach provides the base station more opportunities to begin transmitting control channel information via the PDCCH; Paragraph [0043-0059 and 0101-0103] The base station determined that a shared carrier is available to the base station for a certain transmission time. This may include performing a successful LBT procedure to establish a COT, for example. The base station transmits a signal to the user device indicating a transmission time during which the shared carrier is available to the base station. The signal causes the user device to switch from monitoring a control channel on the shared carrier according to a pre-transmission pattern of control channel occasions before the transmission time to monitoring the control channel on the shared carrier according to a transmission pattern of control channel occasions during the transmission time; That is Wu teaches starting of a channel occupancy time based at least on a COT claiming signal indicating that a channel associated with the COT is shareable, i.e. shared carrier available during the COT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu with the teachings of Wu. Wu provides a solution in which a communication device monitors a control channel on a shared carrier in a manner that reduces power consumption and reduces the delay in starting a transmission. The base station re-transmits the signal one or more times to ensure reception by the user device (Wu Abstract; Paragraph [0001-0014 and 0031]).

Regarding Claim 2, Hu in view of Wu disclose the transmitting node of Claim 1. Hu in view of Wu further disclose wherein the one or more processors, to start the COT, are further configured to cause the transmitting node to transmit the COT claiming signal (Wu Figure 1, 2, 5 and 16; Paragraph [00005-0008] The user device receives a signal from the base station indicating that the base station has established a COT. Shortly thereafter, the user device begins monitoring the PDCCH at a relatively low rate. While this approach provides the base station more opportunities to begin transmitting control channel information via the PDCCH; Paragraph [0043-0059 and 0101-0103] The base station determined that a shared carrier is available to the base station for a certain transmission time. This may include performing a successful LBT procedure to establish a COT, for example. The base station transmits a signal to the user device indicating a transmission time during which the shared carrier is available to the base station. The signal causes the user device to switch from monitoring a control channel on the shared carrier according to a pre-transmission pattern of control channel occasions before the transmission time to monitoring the control channel on the shared carrier according to a transmission pattern of control channel occasions during the transmission time; That is Wu teaches starting of a channel occupancy time based at least on a COT claiming signal indicating that a channel associated with the COT is shareable, i.e. shared carrier available during the COT).

Regarding Claims 11 and 12, see the rejection of Claims 1-4. Claims 1-4 are apparatus claims corresponding to the method of Claims 11-14 with the same features. Therefore the same rejection applies as the rejection of Claims 1-4.

Regarding Claims 21 and 22, see the rejection of Claims 1-4. Claims 1-4 are apparatus claims corresponding to the non-transitory computer-readable medium of Claims 21-23 with the same features. Therefore the same rejection applies as the rejection of Claims 1-4.

Regarding Claims 26 and 27, see the rejection of Claims 1-4. Claims 1-4 are apparatus claims corresponding to the apparatus of Claims 26-28 with the same features. Therefore the same rejection applies as the rejection of Claims 1-4.

Regarding Claim 32, Hu in view of Wu disclose the transmitting node of Claim 1. Hu in view of Wu further disclose wherein the one or more processors, to start the COT, are further configured to cause the transmitting node to start the COT after the directional LBT based at least in part on the COT claiming signal (Hu Figure 2-5 Acquired COT following directional LBT; Paragraph [0041-0048 and 0075-0095]; Wu Figure 1, 2, 5 and 16; Paragraph [00005-0008] The user device receives a signal from the base station indicating that the base station has established a COT. Shortly thereafter, the user device begins monitoring the PDCCH at a relatively low rate. While this approach provides the base station more opportunities to begin transmitting control channel information via the PDCCH; Paragraph [0043-0059 and 0101-0103] The base station determined that a shared carrier is available to the base station for a certain transmission time. This may include performing a successful LBT procedure to establish a COT, for example. The base station transmits a signal to the user device indicating a transmission time during which the shared carrier is available to the base station. The signal causes the user device to switch from monitoring a control channel on the shared carrier according to a pre-transmission pattern of control channel occasions before the transmission time to monitoring the control channel on the shared carrier according to a transmission pattern of control channel occasions during the transmission time; That is Wu teaches starting of a channel occupancy time based at least on a COT claiming signal indicating that a channel associated with the COT is shareable, i.e. shared carrier available during the COT).

Claim 3, 4, 13 14, 23 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Wu as applied to claim 2 above, and further in view of Iyer et al. WIPO Publication WO 2021/034628, previously cited, hereinafter Iyer.

Regarding Claim 3, 13, 23 and 28, Hu in view of Wu disclose the transmitting node of Claim 2. Hu in view of Wu disclose directional listen before talk and a COT claiming signal but may not explicitly disclose wherein the one or more processors are further configured to cause the transmitting node to transmit the COT claiming signal using the sensing beam associated with the directional LBT.
However, Iyer more specifically teaches wherein the one or more processors are further configured to cause the transmitting node to transmit the COT claiming signal using the sensing beam associated with the directional LBT (Figure 6B; Paragraph [0161-0169] The gNB selects a spatial filter L for performing LBT from a set {F} of possible LBT spatial filters. The gNB performs channel sensing with filter L. On detecting an idle channel, the gNB obtains the directional COT in the direction of spatial filter L. Once obtained through LBT filter L, the gNB may operate in this COT with a set of spatial filters {D} (e.g., for transmission, reception and sensing) satisfying the requirements to operate on the channel. {D} may also include the spatial filter L. During the COT, the gNB may sense or transmit using the spatial filters in {D}. The gNB transmits the CAI-T to the UE using spatial filter Di e {D} (Di belongs to the set {D}). In general, the gNB may transmit the CAI-T on multiple beams using multiple filters from {D}. This may be useful to address multiple UEs simultaneously on different beams within the same COT. On finding the channel to be clear, the gNB transmits one or more of COT information, control information, data, and channel reservation (CR) signaling using one or more spatial filters in {D}. In this example, the gNB transmits on two beams Dk, Dl. The channel reservation signal may itself carry the COT information including intended time of channel occupation, subbands of channel occupation and spatial information on channel occupation; That is the transmitting node transmits the COT claiming signal using the sensing beam notifying devices of the COT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Wu with the teachings of Iyer. Iyer provides a solution which allows the gNB to quickly check if the UE environment is clear in a desired spatial direction prior to accessing the channel for data transmission. The feedback based listen before talk (FBLBT) can be a better choice to improve spatial reuse while managing interference from hidden nodes, in dense networks and high traffic scenarios (Iyer Abstract; Paragraph [0002-0009]).

Regarding Claim 4, 14, 23 and 28, Hu in view of Wu disclose the transmitting node of Claim 2. Hu in view of Wu disclose directional listen before talk and a COT claiming signal but may not explicitly disclose wherein the one or more processors are further configured to cause the transmitting node to transmit the COT claiming signal using a transmit beam selected from the one or more transmit beams that are included in the sensing beam.
However, Iyer more specifically teaches wherein the one or more processors are further configured to cause the transmitting node to transmit the COT claiming signal using a transmit beam selected from the one or more transmit beams that are included in the sensing beam (Figure 6B; Paragraph [0161-0169] The gNB selects a spatial filter L for performing LBT from a set {F} of possible LBT spatial filters. The gNB performs channel sensing with filter L. On detecting an idle channel, the gNB obtains the directional COT in the direction of spatial filter L. Once obtained through LBT filter L, the gNB may operate in this COT with a set of spatial filters {D} (e.g., for transmission, reception and sensing) satisfying the requirements to operate on the channel. {D} may also include the spatial filter L. During the COT, the gNB may sense or transmit using the spatial filters in {D}. The gNB transmits the CAI-T to the UE using spatial filter Di e {D} (Di belongs to the set {D}). In general, the gNB may transmit the CAI-T on multiple beams using multiple filters from {D}. This may be useful to address multiple UEs simultaneously on different beams within the same COT. On finding the channel to be clear, the gNB transmits one or more of COT information, control information, data, and channel reservation (CR) signaling using one or more spatial filters in {D}. In this example, the gNB transmits on two beams Dk, Dl. The channel reservation signal may itself carry the COT information including intended time of channel occupation, subbands of channel occupation and spatial information on channel occupation; That is the transmitting node transmits the COT claiming signal using a transmit beam included within the sensing beam notifying devices of the COT).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Wu with the teachings of Iyer. Iyer provides a solution which allows the gNB to quickly check if the UE environment is clear in a desired spatial direction prior to accessing the channel for data transmission. The feedback based listen before talk (FBLBT) can be a better choice to improve spatial reuse while managing interference from hidden nodes, in dense networks and high traffic scenarios (Iyer Abstract; Paragraph [0002-0009]).


Claim 9, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Wu as applied to claim 1, 11 and 21 above, and further in view of Awadin et al. U.S. Patent Application Publication 2021/0392683, hereinafter Awadin.

Regarding Claim 9, 19 and 25, Hu in view of Wu disclose the transmitting node, method and non-transitory computer-readable medium of Claim 1, 11 and 21. Hu in view of Wu disclose energy sensing to determine whether a channel is idle in particular beams and direction but fail to explicitly disclose wherein a transmit beam included in the one or more transmit beams is eligible based at least in part on the transmit beam being included in the sensing beam, and based at least in part on the transmit beam being associated with an energy detection threshold that is greater than or equal to an energy detection threshold associated with the sensing beam.
However, Awadin more specifically teaches wherein a transmit beam included in the one or more transmit beams is eligible based at least in part on the transmit beam being included in the sensing beam, and based at least in part on the transmit beam being associated with an energy detection threshold that is greater than or equal to an energy detection threshold associated with the sensing beam (Figure 7 and 20; Paragraph [0064] Rather than performing full channel access procedure on all the LBT beams individually, the UE may group the narrow LBT beams into multiple beam groups, Le. forming a wider LBT beam combined with multiple narrow LBT beams based on the spatial relationship, and apply full channel access procedure with the grouped LBT beams; Paragraph [0097-0098 and 00108] To reduce the overhead associated with performing LBT for multiple beams, gNB may group the narrow beams into wide beams and may use them to perform DL full or quick channel access procedure. Moreover, gNB may switch between full and quick channel access procedures depending on the outcome of the medium sensing; Paragraph [00120-00124] LBT beam may be defined as the reception beam pointing to particular spatial direction with certain configurations that a UE and/or gNB may use to sense the channel via quick or full channel access procedures before UL and/or DL transmissions on its associated beam, respectively, if LBT is conducted successfully. The LBT beam can be wide enough such that it may be associated with multiple Tx beams. For example, if the LBT beam is available, then all the associated transmission beams can be used. Moreover, the LBT beam can be wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Wu with the teachings of Awadin. Awadin provides a solution which enhances channel access reliability, by using full channel access procedure described in Type Cl and quick channel access procedure which are accomplished in shorter duration than full channel access procedure. The apparatus performs gNB LBT procedures to handle LBT failure at different beams and indicate LBT occasions to user equipments (UEs) to avoid unnecessary monitoring and/or blind decoding attempts to save UE power consumption (Awadin Abstract; Paragraph [0002-0007]).

Claim 10, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Wu as applied to claim 1, 11 and 26 above, and further in view of Li et al. U.S. Patent Application Publication 2019/0200389, hereinafter Li.

Regarding Claim 10, 20 and 30, Hu in view of Wu disclose the transmitting node, method and apparatus of Claim 1, 11 and 26. Hu in view of Wu disclose energy sensing to determine whether a channel is idle in particular beams and direction but fail to disclose wherein the directional LBT is adequate for transmitting on the one or more transmit beams based at least in part on the sensing beam including the one or more transmit beams, and based at least in part on an energy detection threshold associated with the sensing beam being less than or equal to a minimum energy detection threshold associated with the one or more transmit beams.
However, Li more specifically teaches wherein the directional LBT is adequate for transmitting on the one or more transmit beams based at least in part on the sensing beam including the one or more transmit beams, and based at least in part on an energy detection threshold associated with the sensing beam being less than or equal to a minimum energy detection threshold associated with the one or more transmit beams (Figure 2; Paragraph [0006-0013 and 0142-0156] A transmitting node may perform a first type of LBT (the first type of CCA) for a direction i. The direction i may include one or multiple beam directions corresponding to the direction j, i.e. transmitting direction j, used for transmitting the signals. The multiple beam directions may be a predefined group of beam directions, or a set of multiple beam directions, which may refer to a beam direction and at least may include the beam direction. It may show that the LBT may be implemented via monitoring a receiving signal. Therefore, the beam direction in the LBT may be the direction for receiving the beam. For a transmitting node, the number of received beams may be the same as, or different from the number of transmitted beams. For instance, the number of the received beams may be less than that of the transmitted beams and bandwidth of each received beam may be much broader. when first type of LBT of the direction i passes, the transmitting node may begin to transmit signals on the corresponding direction j).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Wu with the teachings of Li. Li provides a solution in which directional LBT can be performed, when the LBT is performed before transmitting the signals, so that interference with other nodes on the UFB can be avoided and system gain can be improved. The performance of avoidance collision of the device based on SA is improved and the detection accuracy of the total received energy of the sub-band is improved (Li Abstract; Paragraph [0016 and 0108-0109]).

Allowable Subject Matter
Claims 5-8, 15-18, 24, 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 5 and 15, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claims “wherein the one or more processors, to start the COT, are configured to start the COT based at least in part on the time stamp corresponding to a start of a pause, wherein the start of the pause corresponds to an end of the directional LBT and a start of the COT”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 24 and 29, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claims “wherein the one or more instructions, when starting the COT, cause the transmitting node to start the COT based at least in part on the time stamp corresponding to a start of a pause, wherein the start of the pause corresponds to an end of the directional LBT and a start of the COT, and wherein the time stamp indicates the start of the COT in place of the COT claiming signal.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 31, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claims “wherein the one or more processors, to start the COT, are further configured to cause the transmitting node to start the COT after the directional LBT based at least in part on the time stamp.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                   
IVAN O. LATORRE
Primary Examiner
Art Unit 2414